Citation Nr: 0616782	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected status post arthroscopic surgery 
for left ankle osteochondral lesion of the talus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1991 to August 
1991 and November 2001 to October 2002 and had additional 
service in the Army Reserve for the period that extended from 
February 1990 to June 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the RO.  



FINDING OF FACT

The service-connected left ankle disability is shown to be 
productive of a level of impairment that more nearly 
approximates that of marked limitation of motion.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of a 20 
percent for the service-connected left ankle disability have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a including Diagnostic Code 5271 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a January 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), was required.  The Federal Circuit 
further held that such a letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  Id.

The noted VCAA letter was issued prior to the appealed 
February 2003 rating decision.  Moreover, as indicated, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed February 2003 rating 
decision, in which service connection for his left ankle 
disability was granted.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The Board notes that the veteran suffered the left ankle 
injury in August 2001 while on active duty for training.  See 
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

In an August 2001 service medical record, the veteran 
indicated that he fell 10 to 12 feet to the ground and landed 
on his left leg.  The record indicated the medical examiner 
bandaged the left ankle with an ace wrap and the veteran was 
told to ice the pain.  The veteran was given crutches to 
assist him in walking.  

Service connection for the left ankle disability was 
established in the February 2003 rating decision.  An initial 
10 percent evaluation was assigned for this disability as of 
December 2002, and currently remains in effect.  

From February 2002 to September 2002, the veteran was seen 
various times by several private medical doctors for 
complaints of left ankle pain.  Magnetic resonance imaging 
(MRI) results showed an osteochondral injury of the lateral 
talar dome.  It was recommended that the veteran have surgery 
to correct this problem.  

In April 2002, the veteran had surgery to correct this left 
ankle disability.  In an April 2002 post surgery follow-up 
examination, he exhibited a good range of motion of the 
ankle.  

During the June 2002 follow-up examination, the veteran was 
noted to have full range of motion in the left ankle.  He 
displayed complete strength to evert and invert and full 
dorsiflexion and plantar flexion.  He was given therabands 
for ankle strengthening exercises and was cleared to return 
to physical therapy.  The veteran was noted to be pleased.  

During the September 2002 follow-up examination, the veteran 
was noted to have apprehension that his ankle was unstable.  
He had not turned the ankle since the procedure, but was 
concerned that the ankle was not strong enough.  

The examination revealed tenderness over the anterior 
talofibular ligament (ATFL).  Eversion power was 4+/5.  
Inversion, dorsiflexion and plantar flexion were all at 
complete strength.  It was noted, however, that he lacked 10 
percent of dorsiflexion as compared to the contralateral 
side.  

The veteran was noted to have slight ankle weakness.  He was 
encouraged to complete his range of motion and theraband 
exercises.  

From October 2002 to December 2002, the veteran was seen 
various times by an additional private medical doctor for a 
consultation on his post status osteochondral injury to the 
left ankle.  

During a November 2002 consultation and examination, it was 
noted the ankle examination was within normal limits except 
for pain in the anterior lateral aspect of the left ankle.  
The doctor was noted to be concerned about possible collapse 
of the lateral aspect of the talus.  The veteran was to 
continue with no impact activity.  

During the December 2002 consultation and examination, the 
veteran was noted to have pain anteriolaterally.  A bone scan 
confirmed degenerative arthritis involving just the dorsal 
lateral process of the left talus.  The veteran was referred 
for a short course of physical therapy.  He was counseled to 
avoid higher impact activities for an extended period of 
time.  

During a January 2003 VA examination, the veteran complained 
of aching, edema and instability in the left ankle.  He 
described only being able to walk three blocks before he had 
increased aching in the left ankle.  

The veteran noted that he was unable to pivot on his left 
ankle without pain.  If he did pivot he described 
experiencing sharp pain in the left ankle with a feeling of 
subluxation.  He described the pain as aching that could 
become throbbing pain and stated that his ankle was not as 
flexible as it once was.  

The veteran denied having any significant problems with 
activities of daily living, although he was unable to stand 
on his left leg to put his pants on because he felt he would 
fall over.  He described a throbbing sensation with weight 
bearing and denied redness with edema or locking.  He was 
unable to attend physical therapy because his insurance 
coverage ran out.  

The veteran was noted to wear a lace-up brace on occasion to 
help with stability, but noted the brace caused chafing and 
restriction of blood flow to the left foot, so he could not 
wear it on a daily basis.  He stated ibuprofen and bextra 
medications helped with left ankle discomfort.  

Upon examination, the examiner noted tenderness on palpation 
to the distal lateral aspect of the left ankle.  The veteran 
was able to rock forward on his toes without any significant 
discomfort.  He experienced discomfort in the left ankle when 
he rocked back on his heels.  He was able to evert without 
discomfort but did have discomfort with inversion.  

The veteran was able to perform circular range of motion 
without difficulty or complaints of pain.  He had full 
dorsiflexion to 20 degrees.  He had plantar flexion to 30 
degrees, but experienced discomfort after 15 degrees of 
plantar flexion.  

The veteran was diagnosed with status post left ankle sprain 
and arthroscopic surgery with residual pain.  

The RO evaluated the veteran's left ankle disability under 
the diagnostic code for limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.   

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling.  Moderate limitation of motion is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

Normal range of motion of the ankle is zero to 20 degrees of 
dorsiflexion, and zero to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71a, Plate II.  

In this case, the current left ankle symptoms include 
tenderness on palpation, painful motion, loss of range of 
motion in plantar flexion, stiffness and increased discomfort 
of the left ankle.  

Taking into account these examination findings, particularly 
the extent of his functional loss due to pain, in view of 
DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1996) and 
38 C.F.R. §§ 4.40, 4.45, the Board finds that the service-
connected left ankle disability is shown to be at a level of 
disablement that more nearly approximates that of marked 
limitation of motion of the ankle, as contemplated by a 20 
percent evaluation under Diagnostic Code 5271.  

As there is no evidence of anklyosis, Diagnostic Code 5270, 
concerning anklyosis of the ankle, is not applicable.  
Additionally, the other criteria that pertain to the ankle do 
not allow for an evaluation in excess of 20 percent.  
38 C.F.R. § 4.71a, including Diagnostic Codes 5270, 5272-
5274.  

Overall, the evidence supports the assignment of an initial 
evaluation of 20 percent for the service-connected left ankle 
disability for the period of the appeal.  See 38 C.F.R. 
§ 4.7.  




ORDER

An initial evaluation of 20 percent for the service-connected 
left ankle disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


